          Case 1:16-cv-01723-AJN Document 89 Filed 02/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                     2/9/21


  Modesta R. Sabeniano,

                          Plaintiff,
                                                                         16-cv-1723 (AJN)
                  –v–
                                                                              ORDER
  Citibank, N.A., New York, et al.,

                          Defendants.




ALISON J. NATHAN, District Judge:

        On February 8, 2021, the Court received by mail a letter from the pro se Plaintiff. To the

extent that the Plaintiff seeks leave to file the letter in light of the filing injunction that the Court

entered on August 14, 2020, see Dkt. No. 81, that request is denied.

        The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff and to

note that mailing on the public docket.

        SO ORDERED.
Dated: February 9, 2021
       New York, New York
                                                 __________________________________
                                                         ALISON J. NATHAN
                                                       United States District Judge
